Citation Nr: 1235990	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total and permanent rating for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1950 to March 1952.  The Veteran died in September 1993.

This matter came to the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2005 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The appellant had requested a VA determination of a permanent and total rating prior to the date of the Veteran's death in order to obtain a New Jersey property tax exemption, and that request was construed by the RO as an accrued benefits claim.  The appellant's disagreement with the RO's denial of accrued benefits led to this appeal.  In a decision dated in April 2008, the Board denied entitlement to a total and permanent rating for accrued benefits purposes.  In August 2008, a Deputy Vice Chairman of the Board denied the appellant's motion for reconsideration of the April 2008 Board decision.

The appellant appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for an Order Vacating and Remanding the BVA Decision and Incorporating the Terms of This Motion (Joint Motion), and in an Order dated in November 2009 the Court granted the Joint Motion.  The case was remanded by the Board in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the appellant submitted a statement and additional records to include a copy of the insurance waiver application dated in September 1993.  The Board notes that this additional evidence is pertinent to the appellant's claim and does not appear to be duplicative of previously submitted evidence.  However, this evidence has not been discussed in the statement of the case (SOC), or in the March 2011 supplemental statements of the case (SSOC).

This evidence must be considered by the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived.  Such waiver must be in writing or, if a hearing on appeal is conducted, formally entered on the record orally at the time of the hearing.  See 38 C.F.R. § 20.1304(c).  In this appeal, the RO has not considered the newly-submitted evidence, and the neither the appellant, nor her representative has waived the right to preliminary review by the RO.  It is noted in that regard that the appellant's service representative submitted pertinent arguments in this appeal in August 2012 and did not include a waiver.  Thus, a remand for RO consideration of the additional evidence, in the first instance, is warranted.

Additionally, the Board notes that the appellant's claim was filed for the express purpose of obtaining a New Jersey property tax exemption letter.  It seems that letter was provided in October 2008.  Further, in the August 2012 brief, the appellant's service representative questioned on that basis why the matter has not been declared to have been settled.  Therefore, the RO should request whether the appellant would like to continue her appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request clarification whether she would like to withdraw the current appeal, or whether the claim for accrued benefits is still being appealed. 

2.  If the appellant does not respond or indicates that she wishes to continue her appeal, the RO should readjudicate the appellant's claim of entitlement to a total and permanent rating for accrued benefits purposes.  If the claim is denied, in whole or in part, the RO should provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


